Citation Nr: 0948101	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  04-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for muscle strain of both 
arms.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 







ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 through May 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, inter alia, denied service 
connection for muscle strain of the arms.

In April 2006, the Board issued a decision in which it denied 
the Veteran's claim for service connection for muscle strains 
of both arms.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In its August 2008 Memorandum Decision, the Court 
vacated the Board's April 2006 decision and remanded the 
matter to the Board for further development and 
readjudication consistent with the Court's decision.  The 
Board remanded this matter in February 2009 in order that the 
Veteran might be scheduled for a new VA examination.  The 
Veteran attended a VA examination in April 2009.  In August 
2009, the Veteran filed a motion requesting a 60 day 
extension of time in which to submit additional evidence and 
legal argument.  This motion was granted in September 2009, 
however, no additional evidence of argument was received 
during the extended period.

The RO has made efforts to perform the action directed in the 
Board's remand and this matter has returned to the Board for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Procedurally, this claim was previously remanded in February 
2009, based upon a Memorandum Decision issued by the Court in 
August 2008.  In its Memorandum Decision, the Court 
determined, inter alia, that the Board's prior April 2006 
decision relied upon a November 2004 VA examination report 
which was inadequate.  Specifically, the Court held that the 
VA examination report failed to explain its expressed 
conclusion that the Veteran's complaints were more likely 
than not unrelated to his military service.  The Court 
further noted that the medical opinions expressed in January 
2004, which stated that the Veteran's current disability is a 
continuation of his in-service disability beginning in 1959, 
were not adequately addressed in either the Board's denial or 
in the November 2004 VA examination report.

For these reasons, this claim was remanded in order that the 
Veteran might be scheduled for a new VA examination.  In its 
February 2009 remand, the Board expressly directed that the 
VA examiner offer an opinion as to whether it is at least as 
likely as not that the Veteran's current disorder is 
etiologically related to his period of active duty service.  
The Board further directed that in obtaining this opinion, 
the RO was to direct the examiner to provide a complete and 
thorough rationale for all opinions, with references to all 
relevant military treatment records and post-service 
treatment records, including the positive nexus opinions 
expressed in January 2004.

The Board notes that an April 2009 VA examination report 
provides a current diagnosis of left upper extremity 
peripheral (ulnar) neuropathy which was less likely as not 
caused by or a result of bilateral upper extremity problems 
during his active duty service.  Nonetheless, the VA examiner 
did not discuss the January 2004 positive nexus opinions or 
offer an explanation for his conclusions in view of the 2004 
positive nexus opinions.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Under the 
circumstances, the claims file should be returned to the same 
VA examiner who performed the April 2009 VA examination 
report.  The VA examiner should then be requested to provide 
an addendum report, which provides diagnoses of the Veteran's 
current disabilities in both arms, an opinion as to the 
etiology of the diagnosed disorders in both arms, and a 
complete and thorough explanation as to his etiology opinion, 
which fully addresses the Veteran's service treatment 
records, lay statements as to the nature and duration of his 
arm symptoms, and post-service private and VA treatment 
records, including the January 2004 positive nexus opinions 
rendered by the Veteran's VA physicians.

Accordingly, the case is REMANDED for the following action:

1.  The VA examiner who prepared the 
April 2009 VA examination report should 
be provided the entire claims file and 
be requested to review the claims file 
in preparation for an opinion as to the 
nature and etiology of the current 
disorders in the Veteran's right and 
left arms.

Specifically, the VA examiner is 
requested to provide a diagnosis or 
diagnoses for both the right and left 
arms corresponding to the bilateral 
upper extremity disorder.  The examiner 
is also requested to offer an opinion 
as to whether it is at least as likely 
as not (e.g., a 50 percent or greater 
probability) that each diagnosed 
disorder is etiologically related to 
the Veteran's period of active service, 
including his in-service injury of both 
arms in April 1959.

If any opinions are unfavorable to the 
Veteran, the examiner must provide a 
complete and thorough rationale for the 
opinions, with references to all 
relevant military treatment records and 
post-service private treatment records 
(particularly the January 2004 
treatment notes provided by Dr. Valdes 
and Dr. Rayan), the Veteran's lay 
statements and testimony as to 
continuity of symptoms, and relevant 
findings expressed in the prior April 
2009 VA examination report, as "[i]t 
is the factually accurate, fully 
articulated, sound reasoning for the 
conclusion, not the mere fact that the 
claims file was reviewed, that 
contributes probative value to a 
medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  The examiner's findings, 
opinions, and conclusions must be 
expressed in a typewritten addendum 
report.

2.  The VA examination report should 
then be reviewed to ensure that all 
requested findings, opinions, and 
conclusions have been fully addressed 
by the examiner.  If not, the 
examination report should be returned 
to the examiner for completion.
 
3.  After completion of the above 
development, the veteran's claim of 
entitlement to service connection for 
bilateral upper extremity disorders 
should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


